Title: John Adams to Mathew Robinson Jr., 23 Mar. 1786
From: Adams, John
To: Robinson, Mathew, Jr.


          
            
              Sir—
            
            

              Grosvenor square

              March 23d. 1786—
            
          

          I have too much reason to believe with you, in your Letter of the
              18th. that there is a fatal Infatuation somewhere,
            & I think we should not differ in our Conjectures where the Causes lie—
          There is room to hope that mankind will one day arrive at a great
            degree of perfection in the Sciences and art of Government, when it shall no longer be
            thought a divine science, it will be pursued upon human Principles, when superstition
            & Imposture, shall cease to mislead—Common sense will come forward—when
            Authority shall be known to originate with the people instead of descending from the
            skies in Miracles and mistery, it will not be difficult to convince a Nation that its
            own good is its End—In short when Men shall study Government as they do Geometry, they
            will make improvements in it, as fast as they ever did in Painting, Statuary or
            Architecture—But before any great things are accomplished, a memorable change must be
            made in the system of Education and knowledge must become so general as to raise the
            lower ranks of Society nearer to the higher
          The Education of a Nation, instead of being confined to a few
            schools & Universities, for the instruction of the few, must become the National
            Care and expence, for the information of the Many—it is odd that the Knowledge of
            Society which interests every man, should be the last to recieve improvements. We are
            Thousands of Years more advanced in Astronomy which comparatively concerns very few—
          I may have said, tho’ I don’t recollect it that it was a Common
            opinion in England, or in Europe that American Independence came a Century too soon—
            —but as I never could conceive any possible Coincidence of Circumstances, in which
            America could have seperated from Great Britain, without a War, & without a Debt
            I have ever thought the time when it happened the best time, and I still think it best
            for Britain as well as America. There was a spirit in the Empire, that would have
            extinguished the flame of Liberty in every part of it, if the frame of it had not been
            broken—nothing now remains but for England to reconcile herself to the Event and conform
            her Commercial & political System to the new order of things, & the Evil
            will not be found so great— —
          I love the spirit which moves you to write of American Affairs
            because it is the spirit of wisdom and of Liberty. Your Plan of American Politicks is
            the ardent wish of every sensible Citizen of the United States—we have for seven Years
              past together conformed every thing to it, and we desire nothing better
            now—But you must be sensible that your scheme supposes that other Nations, perticularly
            the English should conform to it, in their Intercourse with us—You would not surely
            advise us, to make ourselves the Dupes of our own Liberality of sentiment, yeild up all
            our Exportations & Importations to foreign nations, make ourselves a Nation of
            meer tillers of the Ground; have none but a passive Commerce, & make ourselves
            wholly defenceless against every power that has a few Men of War, & an
            Inclination to molest us, Yet nothing less than such a humiliation is meditated for us.
            We are willing that the English should have the same Previledges with ourselves in our
            Ports but we expect in return for it, some Previledges in theirs
          You seem to have too formidable apprehensions of the American
            Debt—What is a Debt of ten Millions to a Nation that has an annual Export, cheefly from
            the produce of their agriculture of four Millions a Year? this is a moderate
            Computation. in two years from this time, I doubt not, it will be 5 or 6. Justice
            without which a Nation can neither have Confidence in itself, nor be relyed on by others
            demands that the Debt should be paid—it is due to our most meritorious Citizens,
            & may be paid with ease, and without the loss of a meal of Meat or a single
            “barefoot”—About one Million & ½ is due to France & Holland: but the
            Interest only is demandable for many years—I suppose this Interest to amount to an
            hundred Thousand pounds a Year. cannot such a sum be easily paid by a people who export
            annually so much produce? I agree with you that France & Holland might have
            afforded to purchase American Independence, at a much greater expence: but I would not
            accept it as a Gift. not only national morality, but the pride of Virtue would require
            that the whole should be paid, Our People should be beholden for their Liberties to
            themselves. The Debt in Holland was not contracted with the State but with Individuals.
            it ammounts to near seven hundred Thousand pounds all borrowed of private Persons upon
            obligations signed by the Minister of the United S. by their Orders. Every feeling of
            honour & every sense of duty requires that these people should not be defrauded.
            And no American has an Idea of any thing but punctual Payment. The Excises &
            Imposts necessary for the payment of the Interest, would be very light. & a
            surplus might easily be established to pay off the Capital as it becomes due. America
            has no thought of a permanent system of Debts & Taxes. It is her intention to
            pay off the Capital, and then she will abolish all her Excises &
            Imposts—& a very trifeling assesment upon Polls & Estates real &
            Personal will afterwards defray her moderate Charges of Government—all this may be
            accomplished without a Pang in ten Years, & give me leave to say I have not a
            doubt but it will be done unless England should be mad enough to involve us in another
            War—I am Sir
          
            
              J. A
            
          
        